I concur in reversing the judgment and in the reasoning of the opinion except in one particular. When delay in the carriage of goods or in the transmission and delivery of telegraph messages is due to a strike of the carrier's employees, the question whether the burden is on the carrier to prove that the strike was not brought about by its own negligence is a difficult and important one which seems not to be settled by *Page 503 
a controlling current of authority. The point is not made in the exceptions and its decision is not necessary to a disposition of the appeal. I think therefore the Court should not commit itself on the question until a case arises in which it is directly involved and the Court has had the benefit of full argument.